Case 2:19-cr-20726-PDB-RSW ECF No. 85, PageID.644 Filed 07/20/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                             CRIM. NO. 19-20726

                                             HON. PAUL D. BORMAN
v.

D-3 GARY JONES,

      Defendant.
______________________________/

             STIPULATION TO EXTEND SURRENDER DATE

      The defendant and the undersigned attorneys stipulate to extend the date by

which Gary Jones must report to the U.S. Bureau of Prisons (BOP). On June 10,

2021, this Court imposed sentence in this case, which included 28 months in

custody to be served in a BOP facility. (ECF No. 73, PageID.547).

      Consistent with the Court’s statements at the time of sentencing, the

judgement indicated that Jones shall report to the BOP at the date provided by the

U.S. Marshal, but “no sooner than 90 days after imposition of sentence,” i.e., no

sooner than September 8, 2021. (ECF No. 73, PageID.548). Recently, however,

Jones’s counsel received notification from the U.S. Marshal that Jones must report

by July 28, 2021.

      The parties therefore seek an order by this Court extending the surrender

date from July 28, 2021 to a date no earlier than September 8, 2021. Among other
Case 2:19-cr-20726-PDB-RSW ECF No. 85, PageID.645 Filed 07/20/21 Page 2 of 3




things, this extension will allow Jones and his counsel to meet with the UAW

monitor, who was appointed pursuant to the Consent Decree in United States v.

Int’l Union, United Automobile, Aerospace, and Agricultural Implement Workers

of America, E.D. Mich. No. 20-cv-13293.

      IT IS SO STIPULATED.

                                            SAIMA S. MOHSIN
                                            United States Attorney


s/J. BRUCE MAFFEO (with consent)            s/STEVEN P. CARES
Attorney for Defendant                      Assistant United States Attorney
45 Broadway Atrium, Suite 1600              211 W. Fort St., Ste. 2001
New York, NY 10006                          Detroit, MI 48226
Phone: (212) 883-4951                       Phone: (313) 226-9139
Email: jbmaffeo@cozen.com                   Email: steven.cares@usdoj.gov


Dated:   July 20, 2021




                                        2
Case 2:19-cr-20726-PDB-RSW ECF No. 85, PageID.646 Filed 07/20/21 Page 3 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                             CRIM. NO. 19-20726

                                             HON. PAUL D. BORMAN
v.

D-3 GARY JONES,

     Defendant.
__________________________________/

                 ORDER EXTENDING SURRENDER DATE

      Upon this Court’s consideration of the parties’ stipulation, and the Court

being apprised of the circumstances,

      IT IS ORDERED that the defendant, Gary Jones, is to report to the United

States Bureau of Prisons’ facility that he has been designated on or before

September 8, 2021.

      IT IS SO ORDERED.


                                       s/Paul D. Borman
                                       HON. PAUL D. BORMAN
                                       United States District Judge

Entered: July 20, 2021




                                         3
